On Petition for Rehearing.
It is contended by the government that section 9 of title 2 of the National Prohibition Act (27 USCA § 21) prohibits the granting of a permit to a person whose permit has been revoked prior to one year after revocation. Section 522 of .the Regulations allows disposition of liquors for thirty days after revocation, of a permit or for a longer period if special permission is obtained.This regulation represents the'departmental construction of the statute and indicates its view that the inhibition of section 9 does not prohibit mere licenses to dispose of surplus stock remaining on hand at the time when the original permit is revoked. Strictly speaking, it is unnecessary to say whether or not the regulation is valid. In our prior opinion we assumed that it was, and we still cannot see why the appellee should not be granted a temporary permit to dispose of its surplus stock, seeing that the possession thereof remained lawful. But, irrespective of this, after the revocation of the permit, the possession of the sacramental wine remained lawful, and the wine was properly directed to be returned to the appellee.
Petition for rehearing denied.